Case: 19-15079    Date Filed: 09/11/2020   Page: 1 of 12



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15079
                        Non-Argument Calendar
                      ________________________

                        Agency No. A201-461-572



VICTOR RENE BERMUDEZ BLANDON,

                                                                        Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (September 11, 2020)

Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 19-15079     Date Filed: 09/11/2020    Page: 2 of 12



      Victor Rene Bermudez Blandon petitions for review of the Board of

Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”)

denial of his petition for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”) arguing that the agency erred when it

determined that (1) Bermudez Blandon failed to show past persecution or torture

and (2) Bermudez Blandon did not show a well-founded fear of future persecution

because he could reasonably relocate within Nicaragua. We dismiss his petition in

part and grant his petition in part and remand his claims for further consideration

as to whether internal relocation was reasonable.

                                          I.

      Bermudez Blandon is a native and citizen of Nicaragua. He is married and

has five children, ranging in age from two to twenty years old. He was involved in

political activities in opposition to the political party in power in Nicaragua: the

Sandinista National Liberation Front. He had volunteered as a poll worker,

electoral observer, and political organizer since 1996. In April 2018, members of

the Sandinista National Liberation Front set tires on fire outside his home and

threatened his family because of his opposition to the Nicaraguan government.

Following that incident, Bermudez Blandon and his family relocated to his

mother-in-law’s home and did not sleep in their home. His family remains in

hiding with his in-laws.


                                           2
               Case: 19-15079    Date Filed: 09/11/2020    Page: 3 of 12



        Bermudez Blandon, however, continued to operate his motorcycle repair

business located next to his home, a business he built up over some twenty years.

On the morning of July 7, 2018, Nicaraguan police and paramilitaries stormed his

home and business and “took valuables, broke machinery in [his] business, and

tied [his] workers in an effort to intimidate them.” With the help of a local priest,

Bermudez Blandon fled. First Bermudez Blandon stayed with a friend of the priest

for five days. After learning that nearby Sandinista paramilitaries began asking

about him, Bermudez Blandon fled seven hours by foot to an abandoned farm in

the mountains of Nicaragua. Two days after Bermudez Blandon fled, the police

and paramilitaries burned down his home and business. He did not report any of

these incidents to the Nicaraguan authorities because he feared they would protect

the paramilitaries who caused these incidents. Bermudez Blandon was never

attacked or physically harmed. He has been separated from his family since July 7,

2018.

        On October 1, 2018, Bermudez Blandon left Nicaragua. From Nicaragua, he

traveled through Honduras, Guatemala, and Mexico, before entering the United

States without inspection on or around November 14, 2018. After he was detained

by immigration officials, he expressed a credible fear of returning to Nicaragua.

The Department of Homeland Security charged him with being removable under

the Immigration and Nationality Act (“INA”) because he was not in possession of


                                          3
              Case: 19-15079     Date Filed: 09/11/2020   Page: 4 of 12



a valid entry document at the time he applied for admission to the United States,

8 U.S.C. § 1182(a)(7)(i)(I), and because he was present in the United States

without being admitted or paroled, 8 U.S.C. § 1182(a)(6)(A)(i). In a January 2019

hearing, Bermudez Blandon conceded that he was removable as charged. He

subsequently applied for asylum and withholding of removal under the INA,

claiming that he was persecuted on account of his political opinion as well as his

membership in two proposed social groups: (1) “a present movement leader” and

(2) “a human rights defender against the Daniel Ortega government.” Bermudez

Blandon also applied for CAT relief, asserting that he would be tortured at the

acquiescence of the Nicaraguan government if he returned to Nicaragua.

      The IJ presiding over Bermudez Blandon’s application denied his claims for

relief following a hearing on the merits. The IJ found that Bermudez Blandon was

not a credible witness and that the evidence he submitted did not corroborate his

otherwise incredible testimony. But even assuming that he was credible, the IJ

determined that Bermudez Blandon’s claims were nonetheless due to be denied.

As to his asylum claim, the IJ determined that Bermudez Blandon did not establish

past persecution because he failed to show that the harm he allegedly experienced

rose to the level of severity required of persecution. And he did not establish that

he had a well-founded fear of future persecution because he did not show that he

would be singled out for harm if he returned to Nicaragua. The IJ further found


                                          4
              Case: 19-15079     Date Filed: 09/11/2020   Page: 5 of 12



that Bermudez Blandon did not establish a well-founded fear of persecution

because “DHS ha[d] shown by a preponderance of the evidence that [Bermudez

Blandon] could reasonably relocate within Nicaragua for three reasons:

(1) Bermudez Blandon lived at his mother-in-law’s house in his hometown

without harm for two months following the tire-burning incident, (2) his wife and

children still live in his hometown (albeit in hiding), and (3) Bermudez Blandon

lived without incident on the farm seven-hours away from his hometown without

harm for three months, with “no evidence the Nicaraguan government and/or its

supporters ever visited.” Because the IJ determined that Bermudez Blandon failed

to establish eligibility for asylum, the IJ found that Bermudez Blandon therefore

failed to meet the higher burden for withholding of removal. Finally, the IJ

determined that Bermudez Blandon failed to establish that he was eligible for CAT

relief because he did not show that he personally would be at risk of torture if he

returned to Nicaragua.

      Bermudez Blandon appealed the IJ’s denial of his claims to the BIA.

Although he conceded that he had not experienced “harm in the past rising to the

level of persecution or torture,” he nevertheless argued that he established a well-

founded fear of future persecution because the evidence showed there was “a clear

likelihood that he [would] experience such harm upon return to Nicaragua.” He

stated that the IJ only relied on a 2018 Human Rights Report he had submitted as


                                          5
              Case: 19-15079    Date Filed: 09/11/2020    Page: 6 of 12



evidence of country conditions and “disregarded” the rest of his evidence. He also

argued that the IJ erroneously placed the burden on him to show that he could not

relocate reasonably within Nicaragua.

      The BIA dismissed Bermudez Blandon’s appeal. Even assuming that he

was credible, the BIA agreed that Bermudez Blandon had not established a well-

founded fear of persecution because the government had shown that he could

reasonably relocate within Nicaragua. It stated that Bermudez Blandon’s ability to

live on the farm in the mountains from July to October 2018 without harm showed

that he could avoid persecution in Nicaragua. It also noted that his wife and

children remained in Nicaragua unharmed. And because the BIA determined that

Bermudez Blandon could not meet his burden of proof for asylum, he could not

meet the higher standard for withholding of removal. Lastly, the BIA concluded

that Bermudez Blandon was ineligible for CAT relief because he had not shown

that it was more likely than not that he would be tortured by, or with the consent

of, the Nicaraguan government because he could not demonstrate that he suffered

torture, and he could relocate within Nicaragua. This petition for review followed.

                                        II.

      We review only the decision of the BIA, except to the extent that the BIA

expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Findings of the IJ that are not reached by the BIA are not


                                          6
              Case: 19-15079    Date Filed: 09/11/2020    Page: 7 of 12



properly before us. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir.

2016).

      We review legal determinations de novo, and factual determinations under

the substantial evidence test. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350

(11th Cir. 2009). The substantial evidence standard requires us to “view the record

evidence in the light most favorable to the agency’s decision and draw all

reasonable inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d

1022, 1027 (11th Cir. 2004) (en banc). We reverse the BIA’s factual

determinations only when the record compels a reversal. Id.

                                   III.
      A. The BIA Erred in Dismissing Bermudez Blandon’s Asylum Claim

      In order to establish eligibility for asylum, an alien applicant must

demonstrate that he (1) was persecuted in the past on account of a protected ground

or (2) has a well-founded fear that he will be persecuted in the future on account of

a protected ground. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006).

On appeal, Bermudez Blandon argues that he established past persecution as well

as well-founded of future persecution because of his political opinion. In support,

he contends that the paramilitaries believed that he and his family were home when

they burned his house down, which indicates that they intended to kill them. He

also argues that the government failed to meet its burden to prove that it was

reasonable for him to relocate within Nicaragua and that the BIA did not consider
                                          7
               Case: 19-15079    Date Filed: 09/11/2020    Page: 8 of 12



the record in accord with the factors to determine relocation reasonability, as set

forth in 8 C.F.R. § 1208.13(b)(3).

              1. We Lack Jurisdiction to Consider Petitioner’s Past Persecution
              Argument

        To start, we cannot review Bermudez Blandon’s claim that he experienced

past persecution, even if that claim is only in support of a reasonable fear of future

persecution. We lack jurisdiction to review any claim as to which the petitioner

has failed to exhaust his administrative remedies. Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). Thus, we lack jurisdiction to hear any

argument that a petitioner failed to raise before the BIA. Id.; 8 U.S.C.

§ 1252(d)(1). Bermudez Blandon failed to exhaust his arguments regarding past

persecution because he did not raise them in his brief to the BIA. In fact,

Bermudez Blandon conceded that he did “not dispute that he has not experienced

harm in the past rising to the level of persecution or torture.” The BIA thus never

had an opportunity to rule on the question, and we lack jurisdiction to do so. See

Amaya-Artunduaga, 463 F.3d at 1250. Accordingly, we dismiss his petition in

part.

              2. DHS did not demonstrate that internal relocation was reasonable

        Even if an asylum applicant is unable to establish past persecution, he may

still be eligible for asylum if he can show that he has a well-founded fear that he

will be persecuted in the future on account of a protected ground. Ruiz, 440 F.3d at
                                           8
              Case: 19-15079     Date Filed: 09/11/2020    Page: 9 of 12



1257. To establish a well-founded fear of future persecution, the applicant must

present “specific, detailed facts showing a good reason to fear that he or she will be

singled out for persecution.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1287 (11th Cir.

2004). Further, an applicant does not have a well-founded fear of future

persecution if he could “avoid persecution by relocating to another part of the

applicant’s [home] country,” where such relocation is reasonable. 8 C.F.R.

§ 1208.13(b)(2)(ii). In cases, such as this one, where the persecutor is a

government or government-sponsored, “it shall be presumed that internal

relocation would not be reasonable, unless [DHS] establishes by a preponderance

of the evidence that, under all the circumstances it would be reasonable for the

applicant to relocate.” See 8 C.F.R. § 1208.13(b)(3)(ii). Immigration regulations

identify considerations relevant to whether relocation is reasonable in a given case,

including, but not limited to: “whether the applicant would face other serious harm

in the place of suggested relocation; any ongoing civil strife within the country;

administrative, economic, or judicial infrastructure; geographical limitations; and

social and cultural constraints, such as age, gender, health, and social and familial

ties.” Id. § 1208.13(b)(3).

       In Arboleda v. U.S. Att’y Gen., 434 F.3d 1220, 1226 (11th Cir. 2006), we

clarified that this regulation requires the BIA to determine that relocation was

reasonable, not just that it would allow the asylum-seeker to evade persecution.


                                          9
             Case: 19-15079     Date Filed: 09/11/2020    Page: 10 of 12



Thus, we concluded that even if the aliens could have evaded persecution

elsewhere in their home country, the BIA committed “reversible error” when it

failed to consider any of the factors identified in the regulations as to whether such

relocation would have been reasonable. Id.

      In the case at hand, there is no indication that the BIA assessed any of the

relevant factors in determining whether Bermudez Blandon could reasonably

relocate. The BIA’s decision that DHS met its burden rested solely on the basis

that Bermudez Blandon was able to “live in the mountains outside of his town

from July 2018 to October 2018 without the Sandinistas looking for him in this

area” and that his “wife and children remain with his in-laws living outside of their

town without suffering any harm.” In other words, the BIA focused only on

whether Bermudez Blandon could successfully relocate to evade persecution, and

failed to consider the second part of the inquiry which is whether DHS established

by a preponderance of the evidence that such location was “reasonable” in light of

the factors outlined in the regulation and the circumstances of the case. See id.

(explaining that the immigration regulation envisions a two-part inquiry:

(1) whether relocation would be successful, and (2) whether relocation would be

reasonable (citing Gambashidze v. Ashcroft, 381 F.3d 187, 192 (3d Cir. 2004)));

8 C.F.R. 1208.13(b)(3)(ii). Consequently, because the BIA failed to consider

whether Bermudez Blandon’s relocation was “reasonable,” we conclude that its


                                          10
               Case: 19-15079       Date Filed: 09/11/2020      Page: 11 of 12



determination that DHS met its burden is not supported by substantial evidence.

Accordingly, we must remand the case for further review and a determination in

the first instance as to whether relocation is both possible and reasonable. See

Gonzales v. Thomas, 547 U.S. 183, 186 (2006) (per curiam) (explaining that the

proper course, where the IJ or BIA failed to make adequate findings or give

reasoned consideration to certain matters, “‘is to remand to the agency for

additional investigation or explanation’” (quoting I.N.S. v. Orlando Ventura, 537

U.S. 12, 16 (2002))).

       B. Because the BIA denied Bermudez Blandon’s Withholding of Removal
       and CAT relief on the basis that he could reasonably relocate, we remand
       those claims for reconsideration as well

       The BIA affirmed the IJ’s determination that Bermudez Blandon was

ineligible for CAT or withholding relief on the basis that DHS had “shown by a

preponderance of the evidence that the respondent could reasonably relocate to

another part of Nicaragua to avoid harm.” 1 Because we conclude that the BIA’s

determination that Bermudez Blandon could reasonably relocate was not supported

by substantial evidence, we also remand the withholding and CAT claims for

further proceedings not inconsistent with this opinion.



       1
          The BIA also affirmed the IJ’s CAT and withholding denials on the basis that
Bermudez Blandon had not established past persecution and so, by extension, could not have
established that he had experienced past torture. Because we do not have jurisdiction to review
the past persecution claim, we do not review the BIA’s denial of CAT and withholding relief on
that ground.
                                              11
       Case: 19-15079   Date Filed: 09/11/2020   Page: 12 of 12



   PETITION DISMISSED IN PART, GRANTED IN PART, AND

REMANDED.




                                 12